MEMORANDUM**
Arizona state prisoner Charles Fordjour appeals pro se the district court’s summary judgment for defendants in his action for breach of an insurance contract. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Clicks Billiards, Inc. v. Sixshooters, Inc., 251 F.3d 1252, 1257 (9th Cir.2001), and we affirm.
Because Fordjour’s action amounts to an impermissible collateral attack on prior state court judgments, the district court lacked jurisdiction over Fordjour’s action. See Branson v. Nott, 62 F.3d 287, 291 (9th Cir.1995).
Fordjour failed to show any bias or prejudice warranting recusal of the district court judge. See Pau v. Yosemite Park & Curry Co., 928 F.2d 880, 885 (9th Cir. 1991).
Fordjour’s remaining contentions lack merit.
We deny appellees’ motion to supplement the answering brief filed September 17, 2002, and appellees’ motion to strike a portion of appellant’s supplemental excerpts filed October 7, 2002.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.